Appeal by the defendant from a resentence of the County Court, Rockland County (Bartlett, J.), rendered December 4, 2006, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the resentence is affirmed.
“[S]ince the defendant received the minimum sentence *670permitted by law, this Court has no authority to reduce it as a matter of discretion in the interest of justice” (People v Howard, 50 AD3d 823 [2008]; see CPL 470.20 [6]; People v Wilson, 28 AD3d 796, 797 [2006]; People v Muller, 294 AD2d 602 [2002]). Spolzino, J.P, Fisher, Carni and Dickerson, JJ., concur.